OPINION ON REFUSAL OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Under a heading, “SELECTIVE PROSECUTION,” the published opinion of the Austin Court of Appeals somewhat cryptically states:
“Further the evidence from the statement of facts clearly shows that since McWilliams [v. State, 634 S.W.2d 815] supra, with the abandonment of the carving doctrine, multiple charges can be filed in a single criminal episode involving a single victim.”
Hughes v. State, 673 S.W.2d 654, 659 (Tex.App.—Austin 1984), petition refused.
The above quoted statement should be read in light of opinions of this Court in Drake v. State, 686 S.W.2d 935 (Tex.Cr.App.1985) and Ex parte Siller, 686 S.W.2d 617 (Tex.Cr.App.1985), both delivered February 27, 1985.
The petition for discretionary review is refused.